03/09/2021

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 21-0047
                                           OP 21-0047
                                                                          FILED
 HUBERT TWO LEGGINS,
                                                                          MAR 0 9 2021
              Petitioner,                                              Bowen Greenwood
                                                                     Clerk of Supreme Coun
                                                                        State of Montana

       v.
                                                                       ORDER
 HARDIN CITY COURT,BIG HORN COUNTY,
 and HON. RICHARD BOWLER,City Judge,

              Respondent.


       On January 27, 2021, Petitioner Hubert Two Leggins, via counsel, sought a writ of
mandamus' frorn this Court directing the Hardin City Court, Big Horn County, to vacate an
order disrnissing Two Leggins's motion to set aside a plea agreement and written .judgment
and resentence Defendant Mark Gatrell in its Cause No. CR-170-2020-00034. Two Leggins,
the victim in that case, alleged the City Court erred in ruling that he has no standing to contest
the disposition of that case because Two Leggins maintains that the disposition occurred in
violation of § 46-24-104, MCA. We provided the opportunity to respond to the Hardin City
Court, the City of Hardin, and Defendant Mark Gatrell. Having received those responses, we
now consider Two Leggins's Petition.
       This Court has original jurisdiction to consider writs of mandamus pursuant to
M. R. App. P. 14(2). Section 27-26-102(1), MCA, provides in relevant part that this Court
may issue a writ of mandamus to "any lower tribunal ... or person to compel the performance
of an act that the law specially enjoins as a duty . . . to which the party is entitled and from
which the party is unlawfully precluded by the lower tribunal . . . or person." In this case, we




I Although Two Leggins captioned his filing as "Crime Victim Hubert Two Leggins' Petition for Writ
of Supervisory Control or Mandamus," his filing does not address the criteria required for a writ of
supervisory control under M. R. App. P. 14(3). Therefore, we consider the matter only as a petition
for writ of mandamus pursuant to M. R. App. P. 14 and § 27-26-102, MCA.
consider whether the Hardin City Court erred in its determination that Two Leggins lacks
standing.
      The question of standing is whether a litigant is entitled to have the court decide the
merits of the dispute or of particular issues. When standing is placed at issue in a case, the
question is whether the person whose standing is challenged is a proper party to request an
adjudication of a particular issue and not whether the issue itself is justiciable. Gryczan v.
State, 283 Mont. 433,442, 942 P.2d 112, 118(1997)(citations omitted).
      In this case, both in his petition before this Court and in the proceedings below,
Two Leggins argues he has standing to contest the disposition of Gatrell's criminal case
because the Hardin City Court and the prosecution failed to provide Two Leggins with the
protections to which he is entitled under Title 46, chapter 24, MCA. Title 46, chapter 24,
MCA, protects crime victims, assuring they receive fair and proper treatment from law
enforcement and prosecutors, and providing a standard of conduct governing their treatment
in crirninal cases. See § 46-24-101, MCA. Where Two Leggins alleges that these procedures
were not followed, he asserts he has the right to be heard in Gatrell's criminal case.
      To prove standing, Two Leggins relies on U.S. v. Kovall, 857 F.3d 1060(9th Cir. 2017),
in which the Ninth Circuit Court of Appeals held that while non-parties generally have no
standing to appeal the judgment in a criminal matter, crime victims may have standing
regarding certain aspects 2f disposition under specific circumstances. In Kovall, the Twenty-
Nine Palms Band of Mission Indians, which was a victirn ofan inflated pricing scheme,sought
to appeal the amount of restitution ordered by the sentencing court. Kovall, 857 F.3d at 1063.
However, as Gatrell,the City ofHardin, and the Hardin City Court all point out, Kovall applies
to the Federal Crime Victims' Rights Act, which applies to federal prosecutions for federal
crimes, and is not applicable here.
       Standing must be supported in the same way as any other matter on which the plaintiff
bears the burden of proof.      Ellenburg v. MahoneY, No. OP 11-0144, 264 P.3d 517
(May 10, 2011)(citing Lewis v. Casey, 518 U.S. 343, 358, 116 S. Ct. 2174, 2187 (1996)).
While Two Leggins faults the Hardin City Court for failing to cite authority in its Order, the
only authority Two Leggins points to is Kovall, which does not hold that crime victims
generally have standing in criminal matters, but rather holds that they generally do not have
                                              2
standing, except for very specific circumstances as authorized by certain federal statutes for
certain federal crimes. Two Leggins maintains that Kovall is the most on-point case he
uncovered and argues that it supports a determination that he has standing because the
Federal Crime Victims' Rights Act and Title 46, chapter 24, MCA, serve similar purposes.
However, Two Leggins does not explain how the victim's appeal of the restitution amount in
a federal case in Kovall is analogous to his motion to set aside a plea agreement in a state case.
          Gatrell points out that this Court has yet to determine if a crime victim has standing to
intervene in a criminal case under Title 46, chapter 24, MCA, and nothing in those statutes
specifically confers such standing. Other than his citation to Kovall, Two Leggins fails to
substantively develop an argurnent as to how Title 46. chapter 24, MCA may confer standing
()11   h i ill to seek the relief he asks this Court to grant. While we do not conclusively hold that
crirne victims lack standing in criminal matters under Title 46, chapter 24, MCA,Two Leggins
has not rnet his burden of establishing that he has standing in this case.
          IT IS THEREFORE ORDERED that the petition for writ of mandamus is DENIED and
DISMISSED.
          The Clerk is directed to provide a copy of this Order to counsel for Petitioner and all
counsel ofrecord in the Hardin City Court, Big Horn County, Cause No. CR-170-2020-00034,
and to the Honorable Richard Bowler, presiding Judge.
                 c`C"-,
       Dated thisi day of March, 2021.




                                                                        Justices